05/04/2022


      IN THE SUPREME COURT FOR THE STATE OF MONTANA                          Case Number: DA 22-0094




 AARON JOEL OLIPHANT ,                  Supreme Court No. DA-22-094
 Petitioner/Appellant,
                                              ORDER GRANTING
          -v-                                 EXTENSION TO SUBMIT
 STATE OF MONTANA                             APPELLANT BRIEF
              Respondent/Appellee.



      GOOD CAUSE APPEARING, Appellant’s Motion for Extension to file

Appellant Brief is GRANTED. Appellant will submit his brief by May 30, 2022.




                                                _________________________




                                                                 Electronically signed by:
                                                                    Bowen Greenwood
                                                                Clerk of the Supreme Court
                                                                        May 4 2022